Citation Nr: 0638314	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO. 02-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Watts, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1991. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefit 
sought on appeal. 

In August 2004 the Board returned the case to the RO for 
additional development. Following the additional development 
of the case, the case was referred to the Board for further 
appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal. Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below. 

The claims file does not contain the service medical records 
or service personnel records of the veteran. In cases where 
the veteran's service medical records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). The heightened duty 
to assist the veteran in developing facts pertinent to his 
claim in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records. Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991). Where the claimant's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 
It appears that the veteran was involuntarily separated from 
active service, and the RO has not obtained his service 
personnel (i.e., administrative, as opposed to medical) 
records.  Because the service personnel records may contain 
information that would substantiate the veteran's account of 
in-service events, the RO/AMC will attempt to secure such 
records.  

Although the veteran will also be afforded additional 
information as to alternative sources of corroborative 
information, the veteran is specifically advised that further 
substantiating evidence of his claim would include any 
evidence indicating that he had bilateral hip arthritis, or 
symptoms thereof, that have been attributed by competent 
medical opinion to have been arthritis, within one year 
separation from service, and any other evidence in his 
possession that indicate the earliest onset of bilateral hip 
symptoms. This would include statements from family members, 
friends, service colleagues, present and former employers and 
any other competent information as to the onset of his 
symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all appropriate 
steps to secure the all of the service 
medical records and personnel records are 
obtained through the National Personnel 
Records Center (NPRC) and any other 
identified source.  The RO/AMC will 
specifically advise the veteran of any and 
all alternative sources of information to 
substantiate his account of any in-service 
injuries, which he asserts resulted in the 
current disorder for which he now seeks to 
connect to military service.  The RO/AMC 
should seek to obtain any other records 
identified by the veteran that would 
substantiate his claim.  If there are no 
additional records forthcoming from the 
RO/AMC's efforts or the veteran's 
response,  documentation used in making 
that determination should be set forth in 
the claims file.


2.  If deemed appropriate by the RO/AMC, 
the veteran will be afforded any 
clarifying VA medical examinations to 
ascertain whether the claimed disorder is 
related to any incident of active military 
service.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


